         Case 2:20-cv-01741-MMB Document 1 Filed 04/02/20 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

______________________________________________________________________________
                                         :
 CATLIN SPECIALTY INSURANCE              :
 COMPANY,                                : Civil Action No.:
                                         :
             Plaintiff,                  :
                                         :
         v.                              :
                                         :
 HC SITE CONSTRUCTION, INC.              :
                                         :
             Defendant.                  :

                    COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff Catlin Specialty Insurance Company (“Catlin”) by and through its attorneys,

Kennedys CMK LLP, hereby brings this Complaint for Declaratory Judgment against Defendant

HC Site Construction, Inc. (“HC Site”).

                                          THE PARTIES

       1.      Catlin is incorporated, organized and existing under the laws of the State of

Delaware and its principal place of business is located in the State of Connecticut.

       2.      Upon information and belief, HC Site is corporation incorporated under the laws of

the Commonwealth of Pennsylvania and has its principal place of business located in the

Commonwealth of Pennsylvania, at 1312 Red Oak Drive, Chalfont, Pennsylvania 18914.

                                JURISDICTION AND VENUE

       3.      This action arises from a construction site accident that occurred on December 21,

2018 at a property located at 1728 Ridge Avenue, Philadelphia, Pennsylvania (the “1728 Ridge

Property”), at which HC Site allegedly was performing demolition work, and a property located at
          Case 2:20-cv-01741-MMB Document 1 Filed 04/02/20 Page 2 of 10




1730 Ridge Avenue, Philadelphia, Pennsylvania (the “1730 Ridge Property”), at which Ronan

Teixeira (“Teixeira”) was performing construction work (hereinafter the “Incident”).

        4.      This Court has personal jurisdiction over HC Site because it is a Pennsylvania

corporation, is located in and regularly conducts business in Pennsylvania and because it engaged

in activities in Pennsylvania that give rise to this action.

        5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332 because there is diversity of citizenship between the parties and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

        6.      Venue is proper in the United States District Court for the Eastern District of

Pennsylvania pursuant to 28 U.S.C. § 1391(b)(2) because the events giving rise to this insurance

coverage dispute occurred in this judicial district.

                                           THE POLICY

        7.      Catlin seeks a declaratory judgment concerning its rights and obligations under a

commercial general liability insurance policy issued to HC Site in connection with claims asserted

in a personal injury lawsuit against HC Site.

        8.      HC Site is the named insured on a Catlin commercial general liability insurance

policy bearing number 3700601140, with a policy period of June 5, 2018 to June 5, 2019 (the

“Catlin Policy”). The Catlin Policy is attached as Exhibit A.

        9.      The Catlin Policy provides defense and indemnity coverage, with a limit of liability

of $1,000,000 per occurrence, subject to its terms, conditions and exclusions, for claims seeking

damages because of “bodily injury” caused by an “occurrence” pursuant to the following insuring

agreement:




                                                   2
         Case 2:20-cv-01741-MMB Document 1 Filed 04/02/20 Page 3 of 10




                SECTION I – COVERAGES

                COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
                LIABILITY

                1.        Insuring Agreement

                a.        We will pay those sums that the insured becomes legally obligated
                          to pay as damages because of “bodily injury” or “property damage”
                          TO WHICH THIS INSURANCE APPLIES. We will have the right
                          and duty to defend the insured against any “suit” seeking those
                          damages. However, we will have no duty to defend the insured
                          against any "suit" seeking damages for “bodily injury” or “property
                          damage” to which this insurance does not apply. We may, at our
                          discretion, investigate any “occurrence” and settle any claim or
                          “suit” that may result. But:

                                               *       *      *

                b.        This insurance applies to "bodily injury" and "property damage"
                          only if:

                          (1)    The "bodily injury" and "property damage" is caused by an
                                 "occurrence" that takes place in the "coverage territory";

                          (2)    The "bodily injury" and "property damage" occurs during
                                 the policy period;

(Ex. A, Catlin Policy).

       10.      The Catlin Policy contains a Demolition Exclusion, which states as follows:

                                       DEMOLITION EXCLUSION

       This endorsement modifies insurance provided under the following:

       SECTION I – COVERAGES, COVERAGE A BODILY INJURY AND
       PROPERTY DAMAGE LIABILITY, 2. Exclusions; COVERAGE B PERSONAL
       AND ADVERTISING INJURY LIABILITY; COVERAGE C MEDICAL
       PAYMENTS, 2. Exclusions are amended and the following added:

       This insurance does not apply to:

             “Bodily injury”, “property damage”, “personal and advertising injury” or
             medical payments arising out of the following operations:



                                                   3
         Case 2:20-cv-01741-MMB Document 1 Filed 04/02/20 Page 4 of 10




               A. wrecking or demolition of any building where distance to adjacent
                  structures less than height of the structure being demolished;

(Ex. A, Catlin Policy).

                               THE UNDERLYING LAWSUIT

       11.     The underlying lawsuit arises out of injuries sustained by Teixeira while performing

underpinning work at the 1730 Ridge Property.

       12.     On January 14, 2020, Teixeira filed a complaint in the Philadelphia County Court

of Common Pleas captioned Ronan Teixeira v. Tester Construction Group LLC, et at., October

Term 2019, Number: 003411 (the “Underlying Lawsuit”). The Complaint in the Underlying

Lawsuit (the “Underlying Complaint”) is attached as Exhibit B.

       13.     In the Underlying Complaint, Teixeira alleges that on December 21, 2018, he was

working at a construction project located at the 1730 Ridge Property when the building located at

the 1728 Ridge Property collapsed onto the 1730 Ridge Property and onto Teixeira, burying him

in rubble. (Ex. B, Underlying Complaint, at ¶¶ 44-45.)

       14.     Teixeira alleges that at the time of the Incident, he was performing underpinning

work as a part of the excavation of the 1730 Ridge Property in order to construct a new building

at the 1730 Ridge Property. (Ex. B, Underlying Complaint, at ¶¶ 46, 48, 52.)

       15.     The 1728 Ridge Property and the 1730 Ridge Property are adjoining properties.

(Ex. B, Underlying Complaint, at ¶59-60.)

       16.     Teixeira alleges that HC Site was hired to demolish the existing structure at the

1728 Ridge Property and to construct a new residential structure, and that HC Site engaged in the

demolition of said building. (Ex. B, Underlying Complaint, at ¶¶ 88, 156-158.)




                                                4
         Case 2:20-cv-01741-MMB Document 1 Filed 04/02/20 Page 5 of 10




       17.     Teixeira alleges that HC Site obtained demolition and construction permits and

demolition plans for the demolition of the building at the 1728 Ridge Property. (Ex. B, Underlying

Complaint, at ¶¶ 89, 90, 159, 160.)

       18.     Teixeira alleges that the demolition of the building at the 1728 Ridge Property was

scheduled to begin on January 3, 2019, but that HC Site began demolition of the building prior to

the scheduled start date. (Ex. B, Underlying Complaint, at ¶¶ 91, 92, 161, 162.)

       19.     Teixeira alleges that as part of the demolition of the building at the 1728 Ridge

Property, HC Site removed wooden structural joists from the building and left the walls free

standing, unsupported, and structurally unstable, causing the walls to be in imminent danger of

collapse and a risk to cause injury. (Ex. B, Underlying Complaint, at ¶¶ 95-98.)

       20.     Teixeira alleges that HC Site’s removal of the wooden structural joists from the

building at the 1728 Ridge Property caused a free standing wall to collapse onto the 1730 Ridge

Property while Teixeira was performing work there. (Ex. B, Underlying Complaint, at ¶¶ 86, 99.)

       21.     Teixeira alleges that HC Site was responsible for performing the demolition of the

building at the 1728 Ridge Property in a safe manner and to ensure that it would not become

structurally unstable such that it was susceptible to collapse. (Ex. B, Underlying Complaint, at ¶¶

163-164.)

       22.     Teixeira alleges that HC Site “supervised the demolition” of the building at the

1728 Ridge Property and “helped formulate and implement the method, sequence, and scope of

the demolition.” (Ex. B, Underlying Complaint, at ¶ 179.)

       23.     Teixeira alleges that he suffered bodily injuries as a direct and proximate result of

the negligent, careless, grossly negligent, and/or reckless conduct of HC Site in the demolition of

the structure at the 1728 Ridge Property. (Ex. B, Underlying Complaint, at ¶ 108.)



                                                 5
         Case 2:20-cv-01741-MMB Document 1 Filed 04/02/20 Page 6 of 10




       24.     Teixeira alleges that HC Site and all defendants are jointly and severally liable for

the injuries and damages suffered, including those injuries and damages due to HC Site’s

negligence, carelessness, gross negligence, and/or recklessness, which include but are not limited

to:

       b. Failing to ensure that an adequate demolition plan was created and followed;

                                        *       *       *
       f. Failing to ensure that safe demolition practices were employed on site;

                                         *       *      *

       i. Failing to demolish the building in accordance with proper and necessary demolition
          practices;
                                       *       *     *

       j. Failing to keep adjacent properties safe from the risk of collapse;

                                         *       *      *

       n. Failing to inspect sufficiently the demolition being performed to ensure it was being
          performed safely;

                                         *       *      *

       q. Failing to warn those performing work on the [1730 Ridge Property] of the dangerous
          condition of the building on the [1728 Ridge Property];

       r. Failing to follow the demolition plan;

(Ex. B, Underlying Complaint, at ¶¶ 103, 181, 182.)

        HC SITE’S REQUEST FOR COVERAGE UNDER THE CATLIN POLICY

       25.     HC Site notified Catlin of the Underlying Lawsuit and requested that Catlin provide

coverage under the Catlin Policy.

       26.     Catlin is providing a defense to HC Site in the Underlying Lawsuit under a

reservation of rights.




                                                 6
         Case 2:20-cv-01741-MMB Document 1 Filed 04/02/20 Page 7 of 10




       27.     Catlin’s reservation of rights includes a reservation of the right to deny both defense

and indemnity coverage to HC Site if it is established that coverage for the Underlying Lawsuit is

excluded by the Catlin Policy’s Demolition Exclusion.

       28.     Catlin’s reservation of rights also includes a reservation of the right to file a

declaratory judgment action and pursue a judicial declaration that the Catlin Policy’s Demolition

Exclusions applies to the claim asserted in the Underlying Lawsuit, thereby establishing that Catlin

has no duty to defend or indemnify HC Site in connection with the Underlying Lawsuit.

       29.     Catlin’s reservation of rights includes a reservation of the right to withdraw from

defending HC Site in the event that it is established that the Catlin Policy does not provide coverage

for the claims asserted against HC Site in the Underlying Lawsuit.

       30.     Teixeira alleges that he suffered bodily injuries because of HC Site’s acts or

omissions in demolishing the building located at the 1728 Ridge Property. (Ex. B, Underlying

Complaint.)

       31.     The height of the building at the 1728 Ridge Property being demolished by HC Site

was a three story building that was approximately 37 feet in height. The Report of Jody F.

DeMarco, P.E. (“DeMarco Report”) is attached as Exhibit 3. (Ex. C, DeMarco Report, at pp. 4-5.)

       32.     The building being demolished at the 1728 Ridge Property was immediately

abutting and adjoining the adjacent structure located at 1726 Ridge Avenue. Therefore, there was

no distance between the building being demolished at the 1728 Ridge Property and the structure

located at 1726 Ridge Avenue. (Ex. C, DeMarco Report, at pp. 4-5.)

       33.     The lot of the 1730 Ridge Property, which spanned the distance between the

structure being demolished at the 1728 Ridge Property and the adjacent structure at 1732 Ridge

Avenue, was 18.62 feet in width. (Ex. C, DeMarco Report, at pp. 4-5.)



                                                  7
            Case 2:20-cv-01741-MMB Document 1 Filed 04/02/20 Page 8 of 10




        34.     Therefore, the distance between the building being demolished at the 1728 Ridge

Property and the adjacent structure at 1732 Ridge Avenue, which was 18.62 feet, was less than the

height of the building being demolished, which was approximately 37 feet. (Ex. C, DeMarco

Report, at p. 4.)

        35.     Because the height of the building located at the 1728 Ridge Property was greater

than the distance between it and the adjacent structures, the Catlin Policy’s Demolition Exclusion

applies to bar defense and indemnity coverage to HC Site for all claims asserted in the Underlying

Lawsuit.

        36.     Catlin has no duty to defend or indemnify HC Site for the claims asserted against

it in the Underlying Lawsuit.

        37.     The matter presents a real and actual controversy that is ripe for judicial

determination. A declaratory judgment is an appropriate remedy because the determination sought

will resolve the controversy between the parties.

                                   COUNT I
                      DECLARATORY JUDGMENT – 28 U.S.C. §2201

        38.     Paragraphs 1 through 37 above are incorporated herein by reference.

        39.     The Catlin Policy’s Demolition Exclusion excludes coverage for “bodily injury”

arising out of “wrecking or demolition of any building where distance to adjacent structures [is]

less than height of the structure being demolished.” (Ex. A, Catlin Policy.)

        40.     The claims asserted against HC Site in the Underlying Lawsuit seek damages for

bodily injury to Teixeira that arises out of the demolition of the building at the 1728 Ridge

Property.




                                                8
         Case 2:20-cv-01741-MMB Document 1 Filed 04/02/20 Page 9 of 10




        41.   The Catlin Policy does not provide coverage for the claims asserted against HC Site

in the Underlying Lawsuit because the Demolition Exclusion applies to exclude the claims from

coverage.

        42.   Catlin will have no duty to indemnify HC Site for the claims asserted against HC

Site in the Underlying Lawsuit.

        43.   Catlin has no further duty to defend HC Site against the claims asserted against HC

Site in the Underlying Lawsuit and no further obligation to pay attorneys’ fees and other costs

related to defending HC Site in the Underlying Lawsuit.

        44.   Because Catlin has no duty to defend or indemnify HC Site in the Underlying

Lawsuit, Catlin may withdraw from providing a defense to HC Site in the Underlying Lawsuit.

        WHEREFORE, Plaintiff Catlin Specialty Insurance Company respectfully requests that

the Court enter judgment in its favor and against Defendant HC Site Construction, Inc. declaring

that:

        (a)   Catlin will have no duty to indemnify HC Site for the claims asserted against it in

              the Underlying Lawsuit;

        (b)   Catlin has no duty to defend HC Site against the claims asserted against it in the

              Underlying Lawsuit;

        (c)   Catlin may withdraw from defending HC Site in the Underlying Lawsuit; and

        (d)   Catlin has no further obligation to pay attorneys’ fees or other costs related to

              defending HC Site in the Underlying Lawsuit.




                                               9
        Case 2:20-cv-01741-MMB Document 1 Filed 04/02/20 Page 10 of 10




Dated: April 2, 2020                Respectfully submitted,


                                    KENNEDYS CMK LLP

                              By:   /s/ Louis H. Kozloff, Esquire
                                    Louis H. Kozloff, Esquire
                                    ID: 82368
                                    Thomas J. Seery, Esquire
                                    ID: 318954
                                    1600 Market Street, Suite 1410
                                    Philadelphia, PA 19103
                                    (267) 479-6700
                                    (215) 665-8475 (Fax)

                                    Attorneys for Plaintiff
                                    Catlin Specialty Insurance Company




                                      10
